Citation Nr: 1530577	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-48 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1989 to April 1994.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of either ear as defined by VA law and regulations.

2.  Tinnitus did not manifest in service or within one year of separation from service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service and sensorineural hearing loss, an organic disease of the nervous system, may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Tinnitus was not incurred in or aggravated by active service and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. § 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  VA initially notified the appellant in August 2010 of the information and evidence needed to substantiate and complete a claim for service connection for the disabilities being claimed to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

In regard to VA's duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, there is no indication of any outstanding evidence.  When filing his service connection claims in August 2010, the Veteran did not report that he had been treated for his claimed hearing loss and tinnitus disabilities.  Moreover, he informed VA in writing in August 2010 that he had enclosed all remaining information or evidence in support of his claims and he had no other information or evidence to give to VA to support his claims.  Rather, he asked that his claims be decided as soon as possible.  Also, he was afforded a VA examination in September 2010, and he declined the opportunity to testify at a hearing before the Board.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

II.  Pertinent Law and Regulations

As an initial matter, the Board notes that the Veteran is not asserting, nor does the evidence show, that his claimed hearing loss disability and/or tinnitus resulted from engaging in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2014) are not applicable. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

To establish a right to service connection for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F. 3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions listed in 38 C.F.R. §§ 3.307 and 3.309). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including tinnitus and sensorineural hearing loss, as organic diseases of the nervous system, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a). 

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

III.  Analysis

A.  Bilateral Hearing Loss Disability

The Veteran contends he has a bilateral hearing loss disability due to noise exposure during his active service without the benefit of hearing protection; namely, from his duties as an equipment operator.  See substantive appeal (VA Form 9) dated in December 2010.  

The Board accepts that the Veteran had noise exposure in service.  However, in-service exposure alone is not enough to establish service connection.  Rather, there must be a current disability and evidence that the current disability resulted from the injury during service.  Shedden, supra; see also Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

Turning to the Veteran's service treatment records, they do not show that he complained of or was treated for hearing problems.  Audiological results at his enlistment examination in July 1988 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
0
0
0
0

Audiological results in September 1989 were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
5
-5
LEFT
0
-5
5
0
0

Service treatment records also include a September 1993 health record noting that the Veteran did not have defective hearing.  Moreover, he demonstrated normal hearing at his January 1994 separation examination.  Audiological results at that time were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
5
LEFT
0
0
5
0
0

In addition, the Veteran denied a history of hearing loss on a January 1994 Report of Medical History.

Postservice, on an authorized audiological evaluation in September 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
10
LEFT
10
15
15
25
25

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and 100 percent in the left ear.  The examiner reported that the Veteran currently had normal hearing in both ears.  

The record establishes that an organic disease of the nervous system was not "noted" during service or within one year of separation.  Furthermore, the objective evidence establishes that he did not have characteristic manifestations of the disease during service.  38 C.F.R. § 3.303(b).

In short, the medical evidence of record does not reflect that the Veteran currently has a bilateral hearing loss disability for VA purposes or has had such disability at any point during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  That is, per the September 2010 VA audiological examination report, auditory thresholds in frequencies of 500, 1,000, 2,000, 3,000 and 4,000 were all under 26 decibels and speech recognition scores using the Maryland CNC test were greater than 94 percent.  38 C.F.R. § 3.385.  

There is no contrary medical evidence on file.  In particular, there are no post-service outpatient treatment or other medical records which document the claimed bilateral hearing loss disability within the Veteran's first year following his separation from active duty in April 1994, or at any time thereafter.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits). 

The Veteran is competent to report a decrease in his hearing acuity.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, as noted above, the objective evidence does not contain the required audiological findings consistent with a hearing loss disability under 38 C.F.R. § 3.385.  Moreover, the Veteran, as a lay person, is not competent to opine that any current hearing impairment rises to the level of disability as contemplated by VA regulations.  That is, he is not shown to have the necessary training, expertise, or medical knowledge necessary to render audiometric opinions or findings and there are no Jandreau exceptions. 

In the absence of any diagnosed hearing loss disability that meets the requirements of 38 C.F.R. § 3.385, service connection may not be granted.  See Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F. 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element one has not been met as to the Veteran's hearing loss claim, and it fails on this basis alone.  As the preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b).


B.  Tinnitus

The Veteran asserts that he has tinnitus as a result of noise exposure during service-specifically; namely, from performing his duties as an equipment operator without the benefit of hearing protection.  The Board concedes that he has tinnitus.

The Veteran's representative pointed out in written argument in May 2015 that tinnitus is based on subjective complaints and thus, the Veteran's subjective complaint that he has tinnitus related to service is sufficient to establish the claim.  While there is no disputing that the Veteran is competent to report on the symptoms he experiences and its history, see Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau, supra, his statements of record do not establish a consistent report of symptomatology to establish chronicity or continuity since service.  Rather, he reported at the September 2010 VA examination that he has had tinnitus for "several years".  He has not expressed the onset of hearing loss in service or continuous hearing loss since service.  

Moreover, there is no competent evidence of record otherwise linking the Veteran's tinnitus to his active service.  Instead, the only opinion on the matter weighs against the Veteran's claim.  In this regard, the VA examiner in September 2010, a licensed audiologist, relayed the Veteran's report that his tinnitus had been more noticeable over the past three to six months, but had been occurring intermittently for several years.  She went on to note that the Veteran had normal hearing sensitivity, bilaterally, at his separation examination (in January 1994) and there was no significant threshold shift in either ear over the course of military service.  She said that because there was no associated hearing loss at separation from service, it was not as likely as not that the current tinnitus was from military noise exposure.  She explained that there is a high correlation between hearing loss, tinnitus and noise exposure and that the presence of a ratable hearing loss or audiometric configuration consistent with noise exposure at military separation is a strong indicator that any reported tinnitus was also from noise exposure.  However, she said that conversely, normal hearing from service strongly suggests any reported tinnitus is less likely to be from noise exposure in service.   

The Board finds that the September 2010 VA opinion is competent and highly probative as the examiner reviewed the Veteran's service records and took a history from him and provided rational for her opinion.  There is no contrary medical opinion on file.

The record establishes that an organic disease of the nervous system was not "noted" during service or within one year of separation.  Furthermore, the objective evidence establishes that he did not have characteristic manifestations of the disease during service.  38 C.F.R. § 3.303(b).

Based on the foregoing, the preponderance of the evidence is against the claim for service connection for tinnitus.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


